[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               NOVEMBER 15, 2007
                                 No. 06-11130                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D. C. Docket No. 05-14058-CR-JEM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                       versus

VLADIMIR ISIDOR ST. LOUIS,

                                                          Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                               (November 15, 2007)

Before BIRCH, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

      Vladimir Isidor St. Louis appeals his conviction for conspiracy to distribute,

and possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846
and 841(a)(1) respectively. The sole issue on appeal is whether the district court

properly denied the motion to suppress drugs found in the vehicle in which St.

Louis was a passenger after finding that the police officer had probable cause to

stop the vehicle for driving after dark without its tail lights illuminated.

       We review the denial of a motion to suppress under a mixed standard,

“reviewing the district court’s findings of fact for clear error and its application of

law to those facts de novo.”1 United States v. Lyons, 403 F.3d 1248, 1250 (11th

Cir.), cert. denied, 546 U.S. 1035 (2005). All facts must be viewed in the light

most favorable to the prevailing party. United States v. Heard, 367 F.3d 1275,

1278 (11th Cir. 2004).

       On appeal, St. Louis argues that Florida law only requires that tail lights be

illuminated after sunset, and the officer’s testimony that it was 8:51 p.m. and dark

at the time of the stop was insufficient to prove that sunset had occurred.

Furthermore, according to St. Louis, the driver of the vehicle testified at trial that

he was driving with only fog lights, which leads to the conclusion that it was not

sufficiently dark to require head lights. Therefore, the stop was unreasonable, and

the court should have granted his motion to suppress.


       1
        Although generally the failure to file objections to the magistrate judge’s
recommendation requires us to review the issue for plain error, United States v. Slay, 714 F.2d
1093, 1095 (11th Cir. 1983), we note that St. Louis cannot succeed under either standard of
review.

                                                2
      An officer’s decision to stop a vehicle is reasonable under the Fourth

Amendment when there is probable cause to believe that a traffic violation

occurred. United States v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999). The

subjective purpose of the officer is irrelevant, and we will only consider whether a

reasonable officer would have stopped the vehicle. Id.

      Florida law requires vehicles to be equipped with tail lights, which must be

illuminated at all times between sunset and sunrise. Fla. Stat. §§ 316.221,

316.217(1)(a). Under Florida law, “[a]ny police officer may at any time, upon

reasonable cause to believe that a vehicle is unsafe or not equipped as required by

law, or that its equipment is not in proper adjustment or repair, require the driver of

the vehicle to stop.” Id. § 316.610(1).

      Upon review of the record, and viewing the evidence in the light most

favorable to the government, we conclude that the district court’s factual findings

are supported by the undisputed testimony at the suppression hearing that the stop

occurred after dark. Heard, 367 F.3d at 1278. Accordingly, the district court did

not clearly err when it denied St. Louis’s motion to suppress and found that the

officer had probable cause to stop the vehicle in which St. Louis was riding for

driving at night without illuminated tail lights. Thus, we affirm.

      AFFIRMED.



                                           3